DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 7, 8, 10, 12, 19-21, 24, 26, 28, 89, 90 and 97-99 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al. (US 2014/0233538 A1, hereinafter “Zhang”).
 	Regarding claims 1 and 89, Zhang teaches a method for transmitting downlink data packets, comprising: receiving a paging message transmitted by a network side device (figs. 5A, 5B, ¶ [0066], ¶ [0097], paging message may further carry small data transmission character information to notify the eNB that the current transmission needs to be performed in a data transmission mode without establishing an RRC connection); generating a message 1 (Msg1) of a random access procedure according to the paging message, and transmitting reply information corresponding to a data transmission indication to the network side device through the message 1 of the random access procedure (figs. 5A, 5B, ¶ [0051], ¶ [0053], ¶ [0072]-¶ [0075], ¶ [0098], the eNB pages the user equipment by a paging message carrying a dedicated preamble, ¶ [0099], where the UE transmits reply information (Msg1), carrying the dedicated preamble, corresponding to the data transmission indication to the network side), in a case that the data transmission indication indicating transmission exists in the paging message, and the reply information indicates that the terminal is capable of receiving downlink data packets transmitted by the network side device, receiving the downlink data packets transmitted by the network side device; wherein the downlink data packets are transmitted by the network side device according to the reply information (figs. 5A, 5B, ¶ [0072]-¶ [0075], ¶ [0098]-¶ [0105], ¶ [0120], ¶ [0135]- ¶ [0137]).
	Zhang does not explicitly teach the data transmission indication is used to indicate whether a terminal performs state transition before receiving downlink data packets; in a case that the data transmission indication indicating transmission exists in the paging message, and the reply information indicates that the terminal is capable of receiving downlink data packets transmitted by the network side device without the state transition of the terminal, receiving the downlink data packets transmitted by the network side device.
	However, Zhang teaches the eNB may send the paging message to the user equipment upon determining from data transmission characteristic information carried in the paging message sent from the core network device that the current data transmission needs to be performed in a data transmission mode without establishing an RRC connection (¶ [0066] and ¶ [0097]) and the user equipment may be a user equipment without an RRC connection (i.e., in idle status) with the network side (¶ [0067]).
 	It is obvious that the UE in idle mode is capable of receiving data without transitioning to the RRC connection mode in the system of Zhang.
	Further, it is well known in the art to receive, at the terminal, data based on terminal capability information transmitted from the terminal to the eNB.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to indicate, in the paging message, to the terminal whether to perform state transition before receiving downlink data packets, and the reply information to indicate that the terminal is capable of receiving downlink data packets transmitted by the network side device without the state transition of the terminal, and to receive, at the terminal, the downlink data packets transmitted by the network side device in a case that the indication exists in the paging message, in the system of Zhang to further enhance industrial applicability. 
 	Regarding claims 7 and 97, Zhang teaches the method according to claim 1, wherein in a case that a random access preamble exists in the paging message, the data transmission indication indicating the transmission exists in the paging message; or the paging message comprises a data transmission indication, and the data transmission indication is used to indicate the transmission or non-transmission (¶ [0051], ¶ [0053] and ¶ [0097]).
 	Regarding claims 8 and 98, Zhang teaches the method according to claim 1, wherein the paging message further carries an air-interface identifier; the receiving the downlink data packets transmitted by the network side device comprises: receiving a message 2 (Msg2) of the random access procedure transmitted by the network side device, wherein the message 2 comprises a downlink scheduling indication and the downlink data packets; decoding the message 2 according to the air-interface identifier, and acquiring the downlink scheduling indication; determining time-frequency domain locations indicated by the downlink scheduling indication; receiving, at the time-frequency domain location, the downlink data packets transmitted by the network side device (figs. 5A, 5B, ¶ [0051], the eNB sends a message 2 for responding to the random access request to the user equipment, where the message 2 carries an uplink TA and a C-RNTI; and the eNB receives a message 3 carrying the scheduling RNTI sent from the user equipment. Then in the step 31, the eNB releases the C-RNTI carried in the message 2 upon reception of the message 3, creates the context for the user equipment according to a default configuration specified in the protocol RS36.331 schedules the uplink resource and/or the downlink resource for the user equipment over the PDCCH scrambled by the scheduling RNTI according to the context, receives the uplink data transmitted from the user equipment over the scheduled uplink resource and transmits the downlink data. to the user equipment over the scheduled downlink resource, ¶ [0053], ¶ [0072]-¶ [0075]).
 	Regarding claims 10 and 99, Zhang teaches the method according to claim 8, wherein the downlink scheduling indication is used to indicate multiple resources, and the network side device repeatedly transmits downlink data packets at the time-frequency domain location corresponding to the multiple resources; or the downlink scheduling indication is used to indicate multiple resources, and the network side device transmits multiple Redundancy Versions (RVs) of a same downlink data packet in time-frequency domain locations corresponding to the multiple resources; or the downlink scheduling indication is used to indicate a resource, and the network side device transmits the downlink data packets at a time-frequency domain location corresponding to the resource (¶ [0051], ¶ [0053], ¶ [0072]-¶ [0075).
 	Regarding claim 12, Zhang teaches the method according to claim 1, wherein after the receiving the downlink data packets transmitted by the network side device, the method further comprises: in a case that the downlink data packets transmitted by the network side device are successfully received, stopping receiving the downlink data packets and/or stopping establishing an air-interface signaling connection; in a case that the downlink data packets transmitted by the network side device are not successfully received, receiving a downlink scheduling indication re-allocated by the network side device, and receiving, according to the downlink scheduling indication, downlink data packets retransmitted by the network side device; or in a case that the downlink data packets transmitted by the network side device are not successfully received, transmitting the message 3 of the random access procedure to the network side device, wherein the message 3 is used to request to enter a connected state; and/or, the paging message further carries a random access preamble index, and the message 1 of the random access procedure carries a random access preamble corresponding to the random access preamble index; and/or, the data transmission indication is an indication indicating whether the network side device needs to transmit data or not and being determined by the network side device according to service feature information of the downlink data packets; or the data transmission indication is an indication indicating whether the network side device needs to transmit data or not and being determined by the network side device according to the service feature information of the downlink data packets and network side information acquired by the network side device; or the data transmission indication is a data transmission indication transmitted by the core network and receive by the network side device; or the data transmission indication is an indication obtained by the network side device through modifying the data transmission indication transmitted by the core network (Figs. 5A, 5B, ¶ [0097] Step 2: The MME sends the small data and an identifier S-TMSI of the UE to a relevant eNB in a paging message, where the paging message may further carry small data transmission characteristic information to notify the eNB that the current data transmission needs to be performed in a data transmission mode without establishing an RRC connection, ¶ [0051]. ¶ [0053], ¶ [0087], ¶ [0113], ¶ [0114], ¶ [0135]-¶ [0137]). 
Regarding claims 19 and 90, Zhang teaches a method for transmitting downlink data packets, comprising: transmitting a paging message to a terminal (figs. 5A, 5B, ¶ [0066], ¶ [0097], paging message may further carry small data transmission character information to notify the eNB that the current transmission needs to be performed in a data transmission mode without establishing an RRC connection); receiving reply information corresponding to the data transmission indication and transmitted by the terminal through a message 1 (Msg1) of a random access procedure (figs. 5A, 5B, ¶ [0051], ¶ [0053], ¶ [0072]-¶ [0075], ¶ [0098], the eNB pages the user equipment by a paging message carrying a dedicated preamble, ¶ [0099], where the UE transmits reply information (Msg1) corresponding to the data transmission indication to the network side); in a case that the data transmission indication indicating the transmission exists in the paging message, and the reply information indicates that the terminal receives the downlink data packets transmitted by the network side device, transmitting the downlink data packets to the terminal ( figs. 5A, 5B, ¶ [0049]- ¶ [0051], ¶ [0053], ¶ [0098]-¶ [0105], ¶ [0135]- ¶ [0137]).
 	Zhang does not explicitly teach the data transmission indication is used to indicate whether a terminal performs state transition before receiving downlink data packets; in a case that the data transmission indication indicating transmission exists in the paging message, and the reply information indicates that the terminal is capable of receiving downlink data packets transmitted by the network side device without the state transition of the terminal, transmitting the downlink data packets to the terminal.
	However, Zhang teaches the eNB may send the paging message to the user equipment upon determining from data transmission characteristic information carried in the paging message sent from the core network device that the current data transmission needs to be performed in a data transmission mode without establishing an RRC connection (¶ [0066] and ¶ [0097]) and the user equipment may be a user equipment without an RRC connection (i.e., in idle status) with the network side (¶ [0067]).
It is obvious that the UE in idle mode is capable of receiving data without transitioning to the RRC connection mode in the system of Zhang.
 	Further, it is well known in the art to transmit, from the eNB, data to the terminal based on terminal capability information received from the terminal.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to indicate, in the paging message, to the terminal whether to perform state transition before receiving downlink data packets, and the reply information to indicate that the terminal is capable of receiving downlink data packets transmitted by the network side device without the state transition of the terminal, and to receive, at the terminal, the downlink data packets transmitted by the network side device in a case that the indication exists in the paging message, in the system of Zhang to further enhance industrial applicability. 
 	Regarding claim 20, Zhang teaches the method according to claim 19, wherein, in a case that a random access preamble exists in the paging message, the data transmission indication indicating the transmission exists in the paging message; or the paging message comprises a data indication, and the data transmission indication is used to indicate the transmission or non-transmission (figs. 5A, 5B, ¶ [0051], ¶ [0053], ¶ [0098], the eNB pages the user equipment by a paging message carrying a dedicated preamble, ¶ [0099], where the UE transmits reply information (Msg1) corresponding to the data transmission indication to the network side, ¶ [0105]).
	Regarding claim 21, Zhang teaches the method according to claim 20, wherein the reply information comprises an identifier for indicating whether to receive the downlink data packets transmitted by the network side device or not; or the reply information comprises a random access preamble sequence for indicating whether to receive the downlink data packets transmitted by the network side device or not (¶ [0051], the eNB receives a message 1 for requesting a random access sent from the user equipment, where the message 1 carries a random access preamble. ¶ [0053], the eNB receives a message 1 for requesting a random access sent from the user equipment, where the message 1 carries the dedicated preamble, ¶ [0072]-¶ [0075]).
 	Regarding claim 24, Zhang teaches the method according to claim 19, wherein the paging message further carries an air-interface identifier: the transmitting the downlink data packets to the terminal, comprises: transmitting a message 2 (Msg2) of a random access procedure to the terminal, wherein the message 2 comprises a downlink scheduling indication and the downlink data packets (figs. 5A, 5B, ¶ [0051], the eNB sends a message 2 for responding to the random access request to the user equipment, where the message 2 carries an uplink TA and a C-RNTI; and the eNB receives a message 3 carrying the scheduling RNTI sent from the user equipment, ¶ [0053], ¶ [0072]-¶ [0075]).
 	Regarding claim 26, Zhang teaches the method according to claim 24, wherein, the downlink scheduling indication is used to indicate multiple resources, and the network side device repeatedly transmits the downlink data packets at time-frequency domain locations corresponding to the multiple resources; or the downlink scheduling indication is used to indicate multiple resources, and the network side device transmits multiple Redundancy Versions (RVs) of a same downlink data packet at time-frequency domain locations corresponding to the multiple resources; or the downlink scheduling indication is used to indicate a resource, and the network side device transmits the downlink data packets at a time-frequency domain location corresponding to the resource; and/or, the message 2 further comprises at least one of: a uplink scheduling indication of a message 3 (Msg3) of the random access procedure, a uplink timing used for uplink synchronization, or a signaling used for uplink power control (Figs. 5A, 5B, ¶ [0051], ¶ [0053], ¶ [0072]-¶ [0075).
 	Regarding claim 28, Zhang teaches the method according to claim 19, wherein, after the transmitting the downlink data packets to the terminal, the method further comprises: in a case that the terminal successfully receives the downlink data packets, stopping transmitting the downlink data packets and/or stopping establishing an air-interface signaling connection; or in a case that the terminal fails to receive the downlink data packets, retransmitting a downlink scheduling indication and the downlink data packets to the terminal; or in a case that the terminal fails to receive the downlink data packets, receiving a message 3 of the random access procedure transmitted by the terminal, and transmits a message 4 (Msg4) of the random access procedure to the terminal; and/or, the paging message further carries a random access preamble index, and the message 1 (Msg1) of the random access procedure carries a random access preamble corresponding to the random access preamble index; and/or, before the transmitting the paging message to the terminal, the method further comprises: determining, according to service feature information of the downlink data packets, whether the downlink data packets need to be transmitted to the terminal or not, and generating, according to a result of the determination, the data transmission indication; or determining, according to the service feature information of the downlink data packets and network side information, whether the downlink data packets need to be transmitted to the terminal or not, and generating the data transmission indication according to the result of the determination; and/or, the transmitting the paging message to the terminal, comprises: transmitting transparently to the terminal the paging message transmitted by a core network, wherein the data transmission indication is an indication determined by the core network according to service feature information of the downlink data packets and indicating whether data needs to be transmitted or not; or the data transmission indication is an indication determined by the core network according to the service feature information of the downlink data packets and network side information and indicating whether the data needs to be transmitted or not; and/or, before the transmitting the paging message to the terminal, the method further comprises: receiving the paging message transmitted by a core network, and determining, according to device parameters of the network side device, whether to modify the data transmission indication carried in the paging message or not; the transmitting the paging message to the terminal, comprises: in a case that it is determined to not modify the data transmission indication carried in the paging message, transparently transmitting to the terminal the paging message transmitted by the core network; in a case that it is determined to modify the data transmission indication carried in the paging message, modifying the data transmission indication carried in the paging message transmitted by the core network, and transmitting the paging message carrying the modified data transmission indication to the terminal; and/or, after the transmitting the paging message to the terminal, the method further comprises: in a case that the data transmission indication indicates non-transmission, receiving the message 1 (Msg1) of the random access procedure transmitted by the terminal for requesting to enter a connected state (Figs. 5A, 5B, ¶ [0097] Step 2: The MME sends the small data and an identifier S-TMSI of the UE to a relevant eNB in a paging message, where the paging message may further carry small data transmission characteristic information to notify the eNB that the current data transmission needs to be performed in a data transmission mode without establishing an RRC connection, ¶ [0051], ¶ [0053], ¶ [0087], ¶ [0113], ¶ [0114], ¶ [0135]-¶ [0137]). 
7.	Claims 3, 4, 95 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lewis et al. (US 2007/0070931 A1, hereinafter “Lewis”). 
 	Regarding claims 3, 4, 95 and 96, Zhang teaches the method according to claim 1, wherein after the receiving the paging message transmitted by the network side device, and before the generating the message 1 of the random access procedure according to the paging message, and transmitting the reply information corresponding to the data transmission indication to the network side device through the message 1 of the random access process, the method further comprises: wherein, the reply information is used to indicate whether to receive the downlink data packets transmitted by the network side device or not; or the reply information comprises an identifier for indicating whether to receive downlink data packets transmitted by the network side device or not; or the reply information comprises a random access preamble sequence for indicating whether to receive the downlink data packets transmitted by the network device or not (¶ [0051], the eNB receives a message 1 for requesting a random access sent from the user equipment, where the message 1 carries a random access preamble. ¶ [0053], the eNB receives a message 1 for requesting a random access sent from the user equipment, where the message 1 carries the dedicated preamble, ¶ [0072]-¶ [0075]).
	Zhang does not explicitly teach determining, according to parameters of the terminal, whether to receive the downlink data packets transmitted by the network side device or not.
	However, it is well known in the art to determine, according to parameters of the terminal (such as UE capability of the terminal or energy consumption information of the terminal), whether to receive data transmitted by the network side/another device or not, as evidenced by ¶ [0017] (The indication signal, however, may also indicate unavailability of the mobile device 120 in the wireless communication system 100. For example, the mobile device 120 may have a very limited memory space left and is unable to receive further data, or due to its low battery status, its wireless communication ability may begin to shut down to conserve the battery power) of Lewis.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to determine, according to parameters of the terminal (such as UE capability of the terminal or energy consumption information of the terminal), whether to receive the downlink data transmitted by the network side device or not, and to transmit the reply information corresponding to the data transmission indication to the network side device in the system of Zhang to further improve efficiency and reliability.
Response to Arguments
8.	Applicant's arguments filed on June 2, 2022 have been fully considered but they are not persuasive. 
9.	On pages 2-5 of Arguments/Remarks, Applicant argues “…That is, the data transmission mode without establishing an RRC connection is determined by the core network, the core network notifies the base station of the data transmission mode without establishing an RRC connection…Therefore, the terminal does decide as well as interact in the process of determining the transmission mode.
... Although the terminal of Zhang is able to receive data from the network side without establishing an RRC connection, the terminal of Zhang does not need to decide whether to perform operations based on data transmission indication according to capability of the terminal, nor does it need to send reply messages to the network side or perform state transition to receive data. In the present application, the determination of whether to use data transmission without establishing an RRC connection is that, the network side sends data sending instructions to the terminal, and the terminal decides whether to perform the operation of data sending instructions based on capability of the terminal (such as whether the terminal supports the capability to receive packets without performing state transition) and replies to the network side device with a reply message in response to the data transmission indication. Therefore, the terminal of the present application can participate and decide the determination of the transmission mode without establishing an RRC connection.
	Examiner respectfully disagrees and submits that prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” (MPEP 2141).
	In this case, Zhang teaches the eNB may send the paging message to the user equipment upon determining from data transmission characteristic information carried in the paging message sent from the core network device that the current data transmission needs to be performed in a data transmission mode without establishing an RRC connection (¶ [0066] and ¶ [0097]) and the user equipment may be a user equipment without an RRC connection (i.e., in idle status) with the network side (¶ [0067]). Where it is obvious that the UE in idle status is capable of receiving data without transitioning to the RRC connection mode. The terminal (in idle status) transmits the reply information indicating that the terminal is capable of receiving downlink data packets transmitted by the network side device (figs. 5A, 5B, ¶ [0051], ¶ [0053], ¶ [0072]-¶ [0075], ¶ [0098], the eNB pages the user equipment by a paging message carrying a dedicated preamble, ¶ [0099], where the UE transmits reply information (Msg1), carrying the dedicated preamble, corresponding to the data transmission indication to the network side. In other words, the terminal decides whether to perform operations based on data transmission indication and transmits a reply (Msg1 using the dedicated preamble)). The terminal (in idle status) receives the downlink data packets transmitted by the network side device; wherein the downlink data packets are transmitted by the network side device according to the reply information (figs. 5A, 5B, ¶ [0072]-¶ [0075], ¶ [0098]-¶ [0105], ¶ [0120], ¶ [0135]- ¶ [0137]). 
	Further, it is well known in the art to receive, at the terminal, data based on terminal capability information transmitted from the terminal to the eNB.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to indicate, in the paging message, to the terminal whether to perform state transition before receiving downlink data packets and the reply information to indicate that the terminal is capable of receiving downlink data packets transmitted by the network side device without the state transition of the terminal, and to receive, at the terminal, the downlink data packets transmitted by the network side device in a case that the indication exists in the paging message in the system of Zhang to further enhance industrial applicability. 
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477